TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00248-CR


Michael Robinson, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-06-302858, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		After pleading guilty, Michael Robinson was convicted of murder under the influence
of sudden passion and sentenced to twenty years in prison.  See Tex. Penal Code Ann. § 19.02
(West 2003).  He seeks to appeal, but his notice of appeal is untimely and he surrendered his right
to appeal.
		Robinson pleaded guilty to the murder charge after the State agreed to the finding
of sudden passion, which reduced the punishment range to that of a second-degree felony.  See id.;
see also id. § 12.32 (West 2003).  Sentence was imposed in open court on June 24, 2008.  The notice
of appeal was due within 30 days (July 24, 2008) or 90 days (September 22, 2008) if a motion for
new trial was filed.  See Tex. R. App. P. 26.2.  Robinson filed his notice of appeal on March 10,
2009, acknowledging that it was out of time.  The district court informed Robinson by letter and by
certification that he has no right of appeal because he waived that right when he entered the
plea agreement.  See Tex. R. App. P. 25.2.
		We dismiss Robinson's appeal because the notice was untimely filed and because
the record lacks the required certification that he has the right to appeal.  We dismiss as moot his
motions for appointment of an appellate attorney and for appeal under incompetency to stand trial.


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed
Filed:   June 17, 2009
Do Not Publish